06/03/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 20-0300


                                         OP 20-0300
                                                                             FL
                                                                              JUN 0 2 2020
                                                                           Bovven Greenwood
                                                                         Clerk of Supreme Court
MONTANA TRIAL LAWYERS ASSOCIATION,                                          State of Montana



             Petitioner.                                              ORDE R




       The Montana Trial Lawyers Association (MTLA) filed on May 28, 2020, a
"Petition Regarding Tolling ofStatutes ofLimitation." As a result ofthe novel coronavirus
pandemic, MTLA petitions the Court, pursuant to Montana Rule of Appellate Procedure
14(4),to issue a declaratory order directing that all statutes oflimitation are tolled during the
declared state of emergency and until sixty days after the state of emergency is lifted.
Urging that the pandemic is "precisely the unique. urgent event requiring emergency
declarations from this Court," MTLA requests "that this Court declare tliat Montana courts
will remain open despite the pandemic. MTLA requests that this Court toll any statutes of
limitation which may otherwise expire as a result ofthe pandemic." Specifically, it requests
an order "tolling and extending all statutes of limitation that would have otherwise run
beginning March 12,2020 until 60-days [sic] after the state ofemergency is lifted." There is
no Respondent identified in the MTLA petition and no certificate of service. The Court
therefore considers the petition without response.
      The Montana Constitution gives this Court"general supervisory control over all other
courts." Mont. Const. art. VII, sec. 2(2). In accordance with that authority, our Rules of
Appellate Procedure provide the opportunity for original proceedings in very limited
circumstances. One such circumstance is an original proceeding in the form ofa declaratory
judgment action "when urgency or emergency factors exist making litigation in the trial
courts and the normal appeal process inadequate and when the case involves purely legal
questions ofstatutory or constitutional interpretation which are of state-wide importance."
Mont.R.App,P. 14(4). MTLA invokes this provision, pointing to action a number ofstates
have taken to toll statutes of limitation as a result of the pandemic. MTLA argues that a
uniform order is appropriate because addressing this issue piecemeal will likely result in
varying and inconsistent decisions, which further burden an already overly-burdenedjudicial
system with avoidable litigation. And granting its request will offer certainty to attorneys
and parties with respect to important legal rights impacted by the pandemic. MTLA cites
§ 27-2-406, MCA, which provides,"When the commencement of an action is stayed by
injunction or other order of the court or judge or statutory prohibition, the time of the
continuance of the injunction or prohibition is not part of the time limited for the
commencement ofthe action." (Emphasis added.)
       This Court has taken several actions in response to the pandemic's impacts,beginning
with Chief Justice Mike McGrath's March 13, 2020 memorandum to all Montana courts
before any COVID-19 cases were confirmed in Montana. Declaring that "[c]ourts are
essential services and must remain open," the memorandum recognized the need to take
common sense procedures to maintain public safety. Since then,the ChiefJustice has issued
five additional memoranda,letters, and orders containing guidance and directives to enable
the courts to maintain their constitutional function while minimizing risk to court staff,
counsel, litigants, and members of the public. Montana courts have remained open
throughout the emergency — in part so litigants facing statutory deadlines are able to make
their filings and cases can proceed to the greatest extent possible.
      "Courts do not function, even under the Declaratory Judgments Act, to determine
speculative matters,to enter anticipatory judgments,to declare social status,to give advisory
opinions or to give abstract opinions."       Donaldson v. State, 2012 MT 288, ¶ 9,
367 Mont. 228, 292 P.3d 364. "We have held that 'it is not the true purpose of the
declaratory judgment to        provide    a   substitute   for   other   regular   actions.'
Brisendine v. Deli? of Commerce, 253 Mont. 361, 365, 833 P.2d 1019, 1021 (1992).

                                              2
See also Montana Dep't. of Natural Resources & Conservation v. Intake Water Co.,
171 Mont. 416, 440, 558 P.2d 1110, 1123 (1976).
       We conclude that MTLA's petition does not warrant the Court's intervention at this
time through an extraordinary original proceeding. It neither presents purely legal issues nor
establishes that litigation in the trial courts and the normal appeal process will be inadequate
to address any circumstances that could warrant tolling of a statute of limitations in a given
case. Parties have the opportunity to raise tolling or other applicable argurnents as warranted
by circumstances in their own litigation, and this Court may review any order regarding
those arguments in the normal course of an appeal.
       IT IS THEREFORE ORDERED that MTLA's Petition Regarding Tolling ofStatute
of Limitation is DENIED without prejudice to the right of any party to raise specific
argurnents or claims ig the party s own litigation.
                     c-I
       Dated this Z day of June, 2020.



                                                                  /  r11/77dsr)
                                                                  'hief Justice




                                                              •




                                                                    Justices




                                              3